DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 15 April 2022, regarding the Arkray, Inc. application.

Claims 1-20 are currently pending and have been fully considered.

Applicant’s arguments, filed 15 April 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Applicant’s arguments, filed 15 April 2022, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments, filed 15 April 2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The previous rejections of claims under 35 USC 112 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: After further consideration and search, the previously cited US Patent Application Publication, Onuma (US 2016/0077053 A1) is still considered the closest prior art.  However, after further consideration and in light of the amendment to the present claims, the independent claims are allowable over the prior art.  Onuma does not teach or suggest: measurement value differentiated waveform obtained by "differentiating the base waveform with respect to the optical measurement value along an axis of the optical measurement values" as recited in instant claim 1; "reciprocal differentiation process in which a reciprocal differentiated waveform is acquired, which is a waveform obtained by plotting reciprocals of the time differentiated waveform along the time axis" as recited in instant claims 4 and 10; and, a component analysis device including a processing unit comprising hardware configured to execute a program to implement a reciprocal differentiation section that acquires a reciprocal differentiated waveform that is a waveform obtained by plotting reciprocals of the time differentiated waveform along the time axis, as recited in instant claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
12 May 2022